Opinion,
Mb. Justice Stebbett:
The appellant practically concedes that the levy made by virtue of the execution on the judgment against J. N. Wilson, implied an assertion by plaintiff that the title to the property levied was in the defendant. The sole purpose for which it could have been used was the collection of the judgment, and *24its issuance would have been vain and useless without title in the defendant. The implication is so much the stronger when the plaintiff was the vendor, and the levy is made for the purpose of enforcing the collection of the purchase money of the property levied upon; his levy is upon a full knowledge of the facts.
It is obviously immaterial that James Meehan was not named as plaintiff on the record. If he was the real owner of the judgment, the levy was his act and for his benefit, and he is thereby estopped from denying that the title to the property levied upon was in Wilson or those claiming under him. That he was the real owner, was testified by the nominal plaintiff and was uncontradicted. The rulings of the court were therefore right, and the judgment should not be disturbed.
Judgment affirmed.